Citation Nr: 1621971	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for urinary incontinence to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for headaches, to include as secondary to diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1976.

This matter comes before the Board of Veterans Appeals Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In July 2010, the Veteran was afforded a personal hearing before the undersigned.  In a December 2014 memo, the RO stated that the Veteran should be scheduled for a travel board hearing according to his request and he was subsequently scheduled for a hearing in August 2015.  In a letter prior to the August 2015 hearing, the RO informed the Veteran that his hearing was cancelled as his appeal was not ready for the Board and they could not schedule him for a hearing.  Review of the record shows no request for another hearing before the Board by the Veteran.  A veteran is only entitled to one hearing before the Board concerning a claim.  38 C.F.R. § 20.700(a) (2015).  Additional hearings are discretionary; however, since it appears that the RO scheduled the Veteran for another hearing in error, no further action is necessary. 

In November 2011, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for due process and additional development.  

In the previous November 2011 remand, the Board requested a VA general medical examination and opinion to ascertain the nature and etiology of the Veteran's claimed disabilities.  Specifically, the examiner was asked to provide an opinion as to whether the Veteran's diabetes mellitus had its onset during service or is causally or etiologically related to service, specifically to the Veteran's work with chemicals.  The examiner was also asked to provide an opinion as to whether the Veteran's acquired psychiatric disability, peripheral neuropathy of the lower extremities, peripheral neuropathy of the upper extremities, heart disability, ED, urinary incontinence, and headaches had their onset during service or are causally or etiologically related to service and whether these disabilities are causally or etiologically related to or aggravated by the Veteran's diabetes mellitus if the examiner should find that the Veteran's diabetes mellitus is related to service.  

In December 2011, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having depression, diagnosed in 2000; headaches, diagnosed in 2000; diabetes mellitus, diagnosed in 2001; and ED, diagnosed in 2001.  The examiner found that there was no objective evidence of bilateral upper or lower extremity peripheral neuropathy on exam or within the medical record and there was no objective evidence or diagnosis of chronic headaches or urinary incontinence.  He opined that the Veteran's onset of DM and depression began a significant time after active duty and were not felt related to nor did they have their onset during active duty.  In a February 2012 addendum, the December 2011 examiner opined that because the Veteran's ED was noted in 2007 and coronary artery disease was diagnosed in 2000, which was a significant time after his active-duty service, the Veteran's ED and coronary artery disease did not have their onset during active duty and were not felt causally or etiologically related to active duty.  In a July 2012 addendum, the examiner also opined that because the Veteran's claimed exposure to chemicals could not be factually shown, he could not provide an opinion whether his exposure to certain alleged chemicals resulted in his diagnosis of diabetes mellitus without resulting to mere speculation; however, based on the delay between his reported exposure and subsequent diagnosis of diabetes, they are likely not causally related.  

In a May 2013 VA psychiatric examination by another VA examiner, the Veteran was diagnosed as having depressive disorder due to heart disease.  The examiner also noted that the Veteran had multiple health problems that complicated his psychological functioning.

The December 2011 VA examiner based the opinions provided solely on the time lapse between service and diagnosis of the claimed disabilities and did not provide adequate rationale for his conclusions that the Veteran's current disabilities were not related to service.  The examiner was also inconsistent with his findings as he provided a diagnosis of headaches, which were diagnosed in 2000, then subsequently found no objective evidence of headaches.  Further, the examiner also did not base the opinions provided on the Veteran's history of symptoms.  Finally, the May 2013 VA examiner stated that the Veteran had multiple health problems that complicated his psychological functioning, but did not provide a rationale for this conclusion nor did she state which health problems complicated his psychological functioning.  In order to properly adjudicate this appeal, fully articulated and soundly reasoned medical opinions that account for the Veteran's competent lay testimony are needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran asserts that he was exposed to herbicides and other chemicals during service while stationed in Aberdeen, Maryland, as a chemical apprentice working on chemical warfare.  He stated during the July 2010 hearing that his job entailed using different chemicals that killed plants and animal.  The Veteran's military occupational specialty was primarily as a chemical operations apprentice and secondarily as a laundry bath and impregnation specialist.  In light of the Veteran's testimony and his military occupational specialties, the Board determines a remand is necessary to allow for the Veteran's information to be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to verify any exposure to harmful herbicides and chemicals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, including treatment records for the Veteran's claimed disabilities.

2.  Following the above development, attempt to verify the Veteran's claimed exposure to herbicides and chemicals through JSRRC, per current M21-1 provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent or other chemicals while performing his duties at Aberdeen, Maryland as a chemical operations apprentice and as a laundry bath and impregnation specialist.  Any response from JSRRC (positive or negative) should be associated with the claims file.  

3.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner, who has not previously examined the Veteran, to determine the etiology of the diagnosed diabetes mellitus and any diagnosed acquired psychiatric disability, peripheral neuropathy of the lower extremities, peripheral neuropathy of the upper extremities, heart disability, ED, urinary incontinence, and headaches.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed diabetes mellitus had its onset during, or are otherwise related to, active service.  The examiner should specifically comment on any herbicides or other chemicals the Veteran is confirmed exposed to during service. 

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified acquired psychiatric disability, peripheral neuropathy of the lower extremities, peripheral neuropathy of the upper extremities, heart disability, ED, urinary incontinence, and headaches had their onset during, or are otherwise related to, active service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified acquired psychiatric disability, peripheral neuropathy of the lower extremities, peripheral neuropathy of the upper extremities, heart disability, ED, urinary incontinence, and headaches are caused or aggravated by his service-connected diabetes mellitus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiner must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of lack of corroborating treatment records.  The examination report must include a complete rationale for all opinions expressed.  

4.  After the above development and any additional development required has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




